UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number 0-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1201 Dove Street, Suite 300 Newport Beach, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 721-8272 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: $.001 par value, common voting shares (Title of class) Table of Contents Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§232.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity as of June 30, 2013 was approximately $2,529,300 As of March 14, 2014 the issuer had 802,424 shares of its $.001 par value common stock outstanding. Documents incorporated by reference:None Table of Contents Table of Contents Page PART I Item 1. Business 5 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Disclosures 11 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 19 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 9A. Controls and Procedures 32 Item 9B. Other Information 33 PART III Item 10. Directors, Executive Officers and Corporate Governance 34 Item 11. Executive Compensation 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accounting Fees and Services 42 PART IV Item 15. Exhibits and Financial Statement Schedules 43 SIGNATURES 45 Table of Contents PACIFIC HEALTH CARE ORGANIZATION, INC. Throughout this annual report on Form 10-K, unless the context indicates otherwise, the terms, “we,” “us,” “our” or “the Company” refer to Pacific Health Care Organization, Inc., (“PHCO”) and our wholly-owned subsidiaries Medex Healthcare, Inc. (“Medex”), Industrial Resolutions Coalition, Inc. (“IRC”), Medex Managed Care, Inc. (“MMC”),Medex Medical Management, Inc. (“MMM”) and Medex Legal Support, Inc., (“MLS”). Forward-Looking Statements This annual report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Act of 1934, as amended, (the “Exchange Act”) that are based on our management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this annual report on Form 10-K that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to statements about future demand for the products and services we offer, changes in the composition of the products and services we offer, future revenues, expenses, results of operations, liquidity and capital resources or cash flows, or our actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “believe,” “expect,” “project,” “intend,” “estimate,” “budget,” “plan,” “forecast,” “predict,” “may,” “will,” “could,” “should,” or “anticipate” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance or achievements or the industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, but are not limited to, economic conditions generally and in the industry in which we and our customers participate; competition within our industry, including competition from much larger competitors; legislative requirements or changes which could render our services less competitive or obsolete; our failure to successfully develop new services and/or products or to anticipate current or prospective customers’ needs; price increases or employee limitations; and delays, reductions, or cancellations of contracts we have previously entered. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature, is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to publicly update or revise any forward-looking statements whether as a result of new information, future events or otherwise (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this annual report on Form 10-K and in our other filings with the Securities and Exchange Commission (the “Commission”). Table of Contents PART I ITEM 1.BUSINESS Company History Pacific Health Care Organization, Inc. is a Utah corporation incorporated in 1970.Through Medex we manage and administer Health Care Organizations and Medical Provider Networks in the state of California.Through IRC we participate in the business of creating legal agreements for the implementation and administration of Workers’ Compensation Carve-Outs for California employers with collective bargaining units.Through MMC we oversee and manage our utilization review and managed bill review business.Through MMM we oversee and manage our nurse case management services.During 2012 we provided lien representation services to clients through MLS until legislative changes negatively impacted the economics of that business and MLS significantly scaled back its operations in January 2013. Business of the Company We are a specialty workers’ compensation managed care company providing a range of services for California employers and claims administrators.Workers’ compensation costs continue to increase due to rising medical costs, inflation, fraud and other factors.Medical and indemnity costs associated with workers’ compensation in the state California are billions of dollars annually.Our focus goes beyond the medical cost of claims.Our goal is to reduce the entire cost of the claim, including medical, legal and administrative costs.As noted above, through our subsidiary companies we provide a range of effective workers’ compensation cost containment services, including but not limited to: · Health Care Organizations (“HCOs”) · Medical Provider Networks (“MPNs”) · HCO + MPN · Workers’ Compensation Carve-Outs · Utilization Review (“UR”) · Medical Bill Review (“MBR”) · Nurse Case Management (“NCM”) Medex Healthcare, Inc. Health Care Organizations HCOs are networks of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.HCOs were created to appeal to employees, while providing substantial savings to the employer clients.In most cases, the HCO program gives the employer client 180 days of medical control in a provider network within which the employer client has the ability to direct the claim.The injured worker may change physicians once, but may not leave the network.The increased length of time during which the employer has control over the claim is designed to decrease the incidence of fraudulent claims and disability awards and is also based upon the notion that if there is more control over medical treatment there will be more control over getting injured workers back on the job and therefore, more control over the cost of claims and workers’ compensation premiums. Medex holds two HCO licenses.Through these licenses we cover the entire state of California.We offer injured workers a choice of enrolling in an HCO with a network managed by primary care providers requiring referrals to specialists or a second HCO where injured workers do not need any prior authorization to be seen and treated by specialists. Our two HCO networks have contracted with over 3,900 individual providers and clinics, as well as hospitals, pharmacies, rehabilitation centers and other ancillary services making our HCOs capable of providing comprehensive medical services throughout California.We are continually developing these networks based upon the nominations of new clients and the approvals of their claims administrators.Provider credentialing is performed by Medex. HCO guidelines impose certain reporting, information delivery and fee collection obligations upon HCOs.These requirements increase the administrative costs and obligations on HCOs as compared to MPNs, although the obligations and cost differentials are not as substantial as they were in the past. 5 Table of Contents Medical Provider Networks Like an HCO, an MPN is a network of health care professionals, but MPN networks do not require the same level of medical expertise in treating work place injuries.Under an MPN program the employer client dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network.Under the MPN program, however, for as long as the employee seeks treatment for his injury, he can only seek treatment from physicians within the MPN network. The MPN program seems to allow medical control by the employer client for the life of the claim because the employee must stay within the MPN network for treatment.However, the employer client has control of only the initial treatment before the employee can treat with anyone in the network.In addition, the MPN statute and regulations allow the injured worker to dispute treatment decisions, leading to second and third opinions, and then a review by an Independent Medical Reviewer, whose decision can end up with the employer client losing medical control. Unlike HCOs, MPNs are not assessed annual fees and have no annual enrollment notice delivery requirements.MPN’s are only required to provide an enrollment notice at the time the employee first joins the MPN and a second notice must be delivered to the employee at the time he suffers a workplace injury.As a result, there are fewer administrative costs associated with administering an MPN program, which allows MPNs to market their services at a lower cost than HCOs.As a result, many clients opt to use the less complicated MPN even though the employer client has less control over the employee’s claim. HCO + MPN As a licensed HCO and MPN, in addition to offering HCO and MPN programs, we are also able to offer our clients a combination of the HCO and MPN programs.Under this plan model an employer can enroll its employees in the HCO program, and then prior to the expiration of the 90-day or 180-day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.We believe that we are currently the only entity that offers both programs together in a combination program. Ancillary Services We have access to a full range of ancillary services to cover all requirements of the California Department of Industrial Relations (“DIR”).This includes interpreter services, ambulances, physical therapy, occupational therapy, pharmacies and much more.Ancillary services are vital to ensure there is a complete network capable of independently providing all care that may be necessary. Industry Background and Regulation Medex maintains direct contractual agreements with the primary and specialist healthcare providers in its networks for treatment of the injured workers of employer clients of Medex who are enrollees under the HCO or covered employees under the MPN.These agreements govern the relationship between Medex and the provider, including the obligations of the provider relating to hours of accessibility, reporting requirements, referral procedures, regulatory compliance, methodology for authorizations, compensation schedules, insurance requirements, utilization review, and grievance procedures.All agreements are in compliance with the requirements of the California Division of Workers’ Compensation (“DWC”) and have been approved through the HCO certification process. The providers within our networks are paid in accordance with the appropriate California Workers’ Compensation Fee Schedule, unless such provider has entered into a discounted contract with a preferred provider organization (“PPO”), and the employer (through the payer) has contractually accessed those discounted rates for the employer client.The California Workers’ Compensation Fee Schedule, which is created by the DWC, regulates the maximum allowable fees payable under workers’ compensation for procedures performed by a variety of health treatment providers.The fee schedule also includes fees for hospital treatments.The purpose of the fee schedule is to standardize the billing process by using uniform procedure descriptions and to set maximum reimbursement levels for such covered services. The providers within our networks are paid by the payer, either the workers’ compensation insurance carrier with whom the employer contracts, or a permissibly self-insured employer authorized by the DIR Self Insurance Plan.Either of these entities may utilize a third party administrator (“TPA”). Care-related decisions are dictated by the care providers within our networks.Our network providers are expected to treat within the provisions of state-approved evidence-based guidelines.Requests for authorization for services and/or procedures may be subject to utilization review pursuant to the guidelines and procedures found in the California Labor Code. 6 Table of Contents All applications for HCO license certifications are processed by the DIR.All applications for MPN license certification are processed by the DWC.The application process is time consuming and requires descriptions of applicant’s organization and planned methods of operation. Applicants for HCO certification or MPN approval must develop a contracted network of providers for all of the necessary medical services that injured workers may need.An HCO network must be developed to the satisfaction of the DIR, and an MPN network must meet the satisfaction of the DWC.Given the wide range of medical providers needed over a large geographical area, this is a significant undertaking.The network of providers must be under direct contract with the HCO applicant and be willing to provide the various services in their specialty.All contracts must be approved by the DIR or DWC, as applicable. The HCO or MPN applicant must develop networks of providers that will ensure the injured worker receives the best of care.For an HCO applicant this requirement includes the development of Quality Assurance, Utilization, Work Safety, Educational and Grievance committees.For an MPN applicant this includes the geographic service areas of the provider, employee notification process, continuity of care policy, transfer of care policy, medical access assistants, and economic profiling statement. Finally, an HCO or MPN applicant must demonstrate to the satisfaction of the DIR or the DWC, as applicable, that it has the resources necessary to manage and administer a large network of providers.To establish the HCO applicant’s ability to administer a network, it requires the applicant to furnish the details of its operating system to the DIR or DWC in writing. We are required to renew our HCO certifications every three years.Both licenses are current and will be extended to 2015 subsequent to submission of material modifications, primarily for changes throughout the application which refer to the Medical Director. Although time consuming, the renewal process is relatively straight forward. These modifications were completed in April 2013.Given that we have historically always been successful in renewing our licenses, barring a change in policy or practice, we do not anticipate problems in renewing our licenses when they come up for renewal. We maintain ongoing discussions with insurance brokers, carriers, third party administrators, managed care organizations and with representatives of self-insured employers, both as partners and potential clients.Based on potential cost savings to employers and the approximately fourteen million workers eligible for our services, we expect that employers will continue to sign contracts with us to retain our services. The amounts we charge employers per enrollee may vary based upon factors such as employer history and exposure to risk; for instance, a construction company would likely pay more than a payroll service company.In addition, employers who have thousands of enrollees are more likely to get a discount. Because we contract with medical providers, who own their own medical equipment, we have not incurred significant capital expenditures.We do, however, incur fixed costs such as liability insurance and other usual costs of running a business. Industrial Resolutions Coalition, Inc. Workers’ Compensation Carve-outs Through IRC we seek to create legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units and the administration of such programs within the statutory and regulatory requirements. The California legislature permits employers and employees to engage in collective bargaining over alternative systems to resolve disputes in the workers’ compensation context.These systems are called carve-outs because the employers and employees covered by such collective bargaining agreements are carved out from the state workers’ compensation system.The goals of a carve-out include: · improving safety programs and having fewer injury and illness claims; · increasing access to quality medical providers and medical evaluators; · lowering costs of medical care; · reducing disputes; · improving collaboration between unions and employers; · increasing satisfaction of all parties; and · providing the opportunity for continuous improvement by renegotiating the terms of the carve-out on an as-needed basis. Unions and employers are allowed to agree on the following through collective bargaining: · an alternative dispute resolution process in place of most hearings before a workers’ compensation judge; · a mutually agreed upon list of medical providers and medical evaluators; and · a mutually agreed upon list of vocational rehabilitation providers. 7 Table of Contents California law mandates a number of requirements including: · the carve-out process does not diminish compensation to injured workers; and · the alternative dispute resolution process retain the right to appeal to the reconsideration unit of the Workers’ Compensation Appeals Board (“WCAB”) and, ultimately, to the state courts of appeal. Only unions may initiate the carve-out process by petitioning the Administrative Director of the DWC (the “AD”).The AD will review the petition according to the statutory requirements and issue a letter allowing each employer and labor representative a one-year window for negotiations.The parties may jointly request a one-year extension to negotiate the labor-management agreement.No labor-management agreement may deny the right to representation by counsel at any stage during the alternative dispute resolution process. Many critical issues in workers’ compensation are legal questions determined by medical findings.This is referred to as the medical-legal process and is distinct from medical treatment.Medical-legal evaluations may become necessary when any question of the employee’s entitlement to benefits is not satisfactorily resolved by the reports of the treating physician.Improved communication with the treating physician may reduce the need for a separate medical-legal evaluation. The carve-out agreement may provide for a list of physicians to be used when a medical-legal exam is needed. IRC will contractually establish an alternative dispute resolution process that is negotiated by labor and management for individual unions and joint-trust committees with whom it has negotiated agreements.IRC will perform, administer or employ ombudsmen, mediators, and arbitrators in the dispute resolution process.In some cases, IRC will train and administer employers and/or union members acting as ombudsmen and mediators. Generally, the process starts with an ombudsman.Carve-out agreements typically provide that the ombudsman will be a neutral person available to all parties who can provide information to injured workers and who attempts to avert or resolve disputes at an early stage.For example, the ombudsman may provide information on whether an injury is eligible for workers’ compensation and on benefits and may resolve any problems with the delivery of medical benefits. If resolution of a workers’ compensation problem is unsuccessful at the level of the ombudsman, the injured worker may move the matter to the next step, which typically is formal mediation by an independent, neutral mediator.If mediation is unsuccessful, the parties may turn to an outside neutral arbitrator – often a retired worker's compensation administrative law judge.In addition, injured workers may at any stage hire an attorney to advise them in the dispute resolution process, although the attorney’s role may be limited in construction industry carve-out agreements, where legislation allows labor and management to proceed up to the arbitration portion of the dispute resolution process without representation of legal counsel.This helps to significantly limit the percentage of matters that are actually litigated. Legislative statute requires that an appeals process be maintained in a carve-out.Therefore, the arbitrator’s decision may be appealed to the reconsideration unit of the Workers’ Compensation Appeals Board and, ultimately, to the state courts of appeal.IRC is trained to appear at these WCAB hearings. IRC has expertise in the development of legal contracts, knowledge of negotiations of labor-management committees, and professional understanding of the medical and legal aspects of California workers’ compensation. Because we already have established health care networks, we considered pursuing this market directly through Medex.Workers’ unions, however, have historically been opposed to HCO programs, including Medex.Medex has been largely unable to place its services into employers with union participation in both the private and public sectors because the HCO statute requires that the unions authorize the use of the HCO program.Unions have been opposed to authorizing the use of HCO programs because the HCO program is selected by the employer with no input whatsoever from labor participants.The major unions, especially those involved in schools and governmental entities (municipalities, etc.), have historically refused to allow employers to implement the HCO.All the unions in the California Labor Federation have also refused to participate in HCO programs.The same objections have been raised regarding the use of the MPN, i.e., no input from labor representatives. Medex Managed Care, Inc. Utilization Review Through MMC we provide UR and MBR services.Utilization reviewincludesutilization review or utilization management functions that prospectively, retrospectively, or concurrently review and approve, modify, delay, or deny, based in whole or in part on medical necessity to cure and relieve, treatment recommendations by physicians,prior to, retrospectively, or concurrent with the provision of such medical treatment services pursuant to California Workers’ Compensation law, or other jurisdictional statutes. 8 Table of Contents We provide UR to self-insured clients, insurance companies and public entities.UR helps to reduce costs for the payer and determine if the recommended treatment is appropriate.MMC offers automated review services that can cut the overhead costs of our clients and increase payer savings.Our UR staff is experienced in the workers’ compensation industry and dedicated to providing a high standard of customer service. Medical Bill Review Medical bill reviewrefers to professional analysis of medical provider, services, or equipment billing to ascertain the proper reimbursement. Such services include, but are not limited to, coding review and rebundling, customary and reasonableness review, fee schedule analysis, out-of-network bill review, pharmacy review, PPO management, and repricing. In connection with our MBR services, we provide bill review (cost containment) services to self-insured employers, insurance companies and the public sector to help reduce medical expenses paid by our customers.In providing these services we provide network savings on top of State Fee Schedule savings allowing top provider networks to achieve savings. We offer our clients with quick turnaround, state of the art software and the expertise of our bill review staff.We are committed to service and believe the reputation of our staff sets us apart from our competition. Medex Medical Management, Inc. Nurse Case Management Through MMM we provide NCM services.Nurse case management is a collaborative process that assesses, plans, implements, coordinates, monitors and evaluates the options and services required to meet an injured worker’s health needs. Our nurse case managers use communication and available resources to promote quality, cost-effective outcomes with the goal of returning the injured worker to gainful employment and maximum medical improvement as soon as medically appropriate. Our credentialed registered nurses have expertise in various clinical areas and extensive backgrounds in workers’ compensation.This combination allows our nurses the opportunity to facilitate medical treatment while understanding the nuances of workers’ compensation up to and including litigation.By providing these services, we contribute to effective delivery of medical treatment assuring the injured worker receives quality treatment in a timely and appropriate manner to return the worker to gainful employment. Medex Legal Support, Inc. Lien Representation Services Through MLS we began offering our customers all aspects of lien defense from negotiation to lien litigation, including filing petitions for reconsideration in February 2012.MLS significantly scaled down its operations in January 2013 as a result of the potential negative impact of Senate Bill 863.Signed into law on August 31, 2012, Senate Bill 863 reactivated significant lien filing fees. Any lien filed after January 1, 2013, must be accompanied by an electronic filing fee to the DWC of $150. Liens filed prior to January 1, 2013 must pay a $100 activation fee prior to any conference or trial. In addition, SB 863 created statutes of limitation for liens – three years for services performed prior to July 1, 2013 and 18 months for services subsequent to that date. The DWC previously instituted a lien filing fee of $100 in 2002 (this program only lasted 2 years).The immediate result of such fees reduced the number of liens filed in California by approximately 40%. This coupled with the restriction of the new statutes of limitation, has led us to believe that this is an unprofitable market to pursue at the present time.MLS is currently exploring other legal support services to offer to its new and existing clients.MLS generated approximately$8,000 and $76,000 in gross revenues during the 12 months ended December 31, 2013 and 2012, respectively. Significant Customers We provide services to insurers, third party administrators, self-administered employers, municipalities and other industries.We are able to provide our full range of services to virtually any size employer in the state of California.We are also able to provide UR, MBR and NCM services outside the state of California.During 2013, AmTrust North America and Companion Property & Casualty Insurance Co. accounted for approximately 14% and 13%, respectively, of our total sales. 9 Table of Contents Competition We were one of the first commercial enterprises capable of offering HCO services and MPN services.Now there are new companies that are setting up similar services as those we offer. Many of these competitors may have greater financial, research and marketing experience and resources than we do, and they may therefore represent substantial long-term competition.As of December 31, 2013 in California there were nine certified health care organization licenses issued to six companies, (two of which belong to the Company.) This translates into five direct HCO competitors. However, very few of these HCO competitors are currently writing HCO business due to the complexity of the HCO regulations and minimal requirements for establishing MPNs. In addition, the DWC HCO website has not been updated since 2011, and it is our understanding that all but five of these entities have been relinquished (two of which are the Company’s HCOs.)By contrast, there were in excess of 2,064 approved MPNs in the State of California according to the DWC MPN website, (which has not been updated since September, 2013), 89 of which are administered by the Company.Also, our customers may establish the in-house capability of performing the services we offer.If we are unable to compete effectively, it will be difficult for us to retain current customers or add new customers, and our business, financial condition, and results of operations could be materially and adversely affected. We contract directly with medical providers based on quality determinations rather than the provision of discounted medical services. We believe this provides us a competitive advantage because we can market a direct relationship with providers who have demonstrated expertise in treating work related injuries and writing credible medical reports rather than relying on third party relationships or discounts alone. Medex offers both HCO and MPN programs to potential clients, as well as an HCO/MPN combination model, which we believe also gives Medex a competitive advantage, because of the manner in which the network was created. To our knowledge, no other business offers this type of combination model, nor do they have the legal and medical expertise to administer one. We also offer nurse case management, utilization review, and bill review services. While there are virtually hundreds of much larger competitors in these areas, we focus our business primarily to those employers and payers who use HCO and/or MPN services. We believe this keeps the majority of this business stable and renewable. Governmental Regulation Managed care programs for workers’ compensation are subject to various laws and regulations.The nature and degree of applicable regulation varies depending upon the specific services provided.Parties that provide or arrange for the provision of healthcare services are subject to numerous complex regulatory requirements that govern many aspects of their conduct and operations.Because managed healthcare is a rapidly changing and expanding industry and the cost of providing healthcare continues to increase, it is possible that the applicable federal and state regulatory frameworks will expand to have a greater impact upon the conduct and operation of our business. As discussed above, the provision of workers’ compensation managed care in the state of California is governed by legislation and secondary regulations.The services we provide have developed largely in response to legislation or other governmental action. Changes in the legislation regulating workers’ compensation may create greater or lesser demand for the services we offer or require us to develop new or modified services to meet the needs of the marketplace and compete effectively.We could also be materially and adversely affected if the state of California were to elect to reduce the extent of medical cost containment strategies available to insurance companies and other payers, or adopt other strategies for cost containment that would not support demand for our services. There has been considerable discussion of healthcare reform at both the federal level and in the state of California in recent years.Due to uncertainties regarding the ultimate features of reform initiatives and the timing of their enactment, we cannot predict which, if any, reforms will be adopted, when they may be adopted, or what impact they may have on our business or within the industry in which we participate.However, the most recent statutory change in California Workers’ Compensation was SB 863, which had various provisions that became effective January 1, 2013 and others on January 1, 2014.While the general provisions effecting MPNs, utilization review, and bill review were favorable for employers, showing the importance of these programs and possibly expanding appeal and usage, other provisions created requirements on MPN administrators that many in the industry consider difficult to comply with.We have had and anticipate we will have a much easier time complying with these provisions than many of our competitors, since many of these requirements were similarly required under HCO regulations and already exist within our operations.Some examples of the new requirements include the Medical Access Assistant, the Physician Acknowledgement mandates, and quality assurance reviews of MPN providers. 10 Table of Contents Employees Including the employees of our subsidiaries, as of March 2014 we employed 35 people on a full-time basis.We also use the services of a number of consultants.In addition, all officers work on a full-time basis.Over the next twelve months, we anticipate hiring additional employees only if business revenues increase and our operating requirements warrant such hiring. Reports to Security Holders We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy and information statements and other filings pursuant to Sections13, 14 and 15(d) of the Securities Exchange Act of 1934, and amendments to such filings with the Commission.The public may read and copy any materials we file with the Commission at its Public Reference Room at treet N.E., Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The Commission maintains its internet site www.sec.gov, which contains reports, proxy and information statements and our other Commission filings. ITEM 1A.RISK FACTORS As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act and Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. ITEM 1B.UNRESOLVED STAFF COMMENTS As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act, and Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. ITEM 2.PROPERTIES Our principal executive offices are located at 1201 Dove Street, Suite 300, in Newport Beach, California where we lease approximately 6,700 square feet of office space.This office serves as the offices of the Company and our subsidiaries.We believe this space will be adequate for our needs for the next twelve months.For a description of ourannual base rent throughout the remaining term of the lease please see Note 6 “Operating Leases” to our Consolidated Financial Statements included in this annual report on Form 10-K. ITEM 3.LEGAL PROCEEDINGS Information regarding legal proceedings is set forth in Note 10 “Litigation” to our Consolidated Financial Statements included in this annual report on Form 10-K. ITEM 4.MINE SAFETY DISCLOSURES None. 11 Table of Contents PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock currently trades on the OTCQB under the symbol “PFHO”.The following table presents the high and low bid quotations for the fiscal years ended December 31, 2013 and 2012.The published high and low bid quotations were furnished to us by OTC Markets Group Inc.These quotations reflect inter-dealer prices without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low Fiscal year ended December 31, 2013 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fiscal year ended December 31, 2012 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Holders As of March 14, 2014 we had approximately 301 shareholders of record holding 802,424 shares of our common stock.The number of record shareholders was determined from the records of our stock transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers and registered clearing houses. Dividends We have not declared a cash dividend on any class of common equity during the past two fiscal years.Our ability to pay dividends is subject to limitations imposed by Utah law.Under Utah law, dividends may not be made if, after giving effect to the dividend: a) the company would be unable to pay its debts as they become due in the usual course of business; or b) the company’s total assets would be less than the sum of its total liabilities plus the amount that would be needed to satisfy the rights of any holders of preferential rights whose rights are superior to those receiving the dividend.Our board of directors does not anticipate paying dividends in the foreseeable future; it intends to retain the earnings that could be distributed, if any, for the operation, expansion and development of our business. Securities Authorized for Issuance Under Equity Compensation Plans Information regarding securities authorized for issuance under our equity compensation plans is set forth in Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters of this annual report on Form 10-K under the heading “Equity Compensation Plans”. Performance Graph As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act of 1934, as amended, and in Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. Recent Sales of Unregistered Securities During the quarter ended December 31, 2013 we did not sell any securities which were not registered under the Securities Act that were not disclosed in a Quarterly Report on Form 10-Q or a Current Report on Form 8-K. 12 Table of Contents Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act and Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our consolidated financial condition and results of operations for the years ended December 31, 2013 and 2012 and other factors that are expected to affect our prospective financial condition. The following discussion and analysis should be read together with our Consolidated Financial Statements and related notes beginning on page 18 of this annual report on Form 10-K. Some of the statements set forth in this section are forward-looking statements relating to our future results of operations.Our actual results may vary from the results anticipated by these statements.Please see “Forward-Looking Statements” on page 4 of this annual report on Form 10-K. Results of Operations Comparison of the years ended December 31, 2013 and 2012 Revenue Total revenues during the year ended December 31, 2013 increased 36% to $6,573,106 compared to the year ended December 31, 2012.Although total revenues increased by 36%, the total number of employee enrollees only increased by 12% during 2013 compared to 2012.As of December 31, 2013 we had approximately 578,000 total enrollees.Enrollment consisted of approximately 75,000 HCO enrollees and 503,000 MPN enrollees.By comparison as of December 31, 2012 we had approximately 516,000 total enrollees, including approximately 68,000 HCO enrollees and 448,000 MPN enrollees. The net increase during 2013 in HCO and MPN enrollment of approximately 7,000 and 55,000, respectively, was primarily the result of existing major HCO and MPN customers increasing their enrollment together with the addition of new customers.Total revenues increased 36% during 2013 to $6,573,106. When compared to 2012, HCO and otherrevenues decreased 4% and 42%, respectively.MPN, UR, MBR and NCMrevenues increased by 17% , 121%, 26% and 53%, respectively.The decrease in HCO revenues during 2013 of $38,849 when compared to 2012 was primarily attributable to recording a price adjustment to a major customer partially offset by the addition of new customers.The decrease of 42% in other revenues resulted from scaling down our lien representation services in January 2013 and reduced network savings realized from one majorcustomer. The increase of $125,968 during 2013 in MPN revenues when compared to 2012 was the result of enrollment increases from existing customers and the addition of new MPN customers during 2013.The primary reasons for the growthin our UR, MBR and NCM revenues wereincreased marketing efforts to our existing customers and increased customer employee enrollment .Although we realized growth in our total revenues during 2013 there are no assurances that we will continue our growth rate during 2014 at the same rate as 2013. Our business generally has a long sales cycle, typically in excess of one year.Once we have established a customer relationship, our revenue adjusts with the growth or retraction of our customers’ managed headcount volume.New customers are added throughout the year and other customers terminate from the program for a variety of reasons. In the current economic environment, we anticipate businesses will continue to seek ways to further reduce their workers’ compensation program costs.Even though the HCO and MPN programs have been shown to create a favorable return on investment for employers, (as our services are a significant component of the employers’ loss prevention programs), it is always a challenge to justify our fees to our customers, especially in this economy.In order to convince employers that HCO and/or MPN fees are well-spent, we must continue to provide a framework for expeditiously returning employees back to work at the lowest cost.As a result, we may experience some client turnover in the form of existing employer clients seeking to terminate or renegotiate the scope and terms of existing services.We also anticipate our market may shrink as some employers seek to reduce their costs by managing their workers’ compensation care services in-house. 13 Table of Contents HCO Fees During the years ended December 31, 2013 and 2012 HCO fee revenues were $906,974 and $945,823, respectively.While HCO enrollment increased 11% during the 2013 fiscal year, we realized a 4% decrease in revenue from HCO fees. As noted above, the $38,849 decrease in HCO revenues was principally the result of recording a price adjustment to a major customer, which was partially offset by the addition of new customers. MPN Fees MPN fee revenues for 2013 were $875,218 compared to $749,250 for year ended in 2012, an increase of 17%.During the same period enrollment increased at 12%.Revenue growth outpaced enrollment growth principally as a result of an increase in the volume of claims network fees generated from a number of existing clients and higher network administration fees charged to new customers. UR Fees During the year ended December 31, 2013 UR revenues increased by $1,125,163 to $2,059,234 when compared to the same period a year earlier.UR service revenues grew largely as a result of our increased marketing efforts in these areas of our business to our existing customers. MBR fees During the year ended December 31, 2013 MBR revenues increased by $292,717 to $1,424,617 when compared to the same period a year earlier.MBR service revenues grew largely from the increase in the number of non-hospital bills reviewed during the year resulting from our marketing efforts in these areas of our business to our existing customers. NCM Fees During the year ended December 31, 2013 and 2012 NCM revenue was $1,107,125 and $722,766, respectively. This increase of $384,359 was the result of increased customer employee enrollment primarily by existing customers. Other Fees Other fees consist of revenues derived from lien service and network access and claims repricing services provided by Medex and MLS. Other fee revenues for the year ended December 31, 2013 and 2012 were $199,938 and $342,955, respectively. Network Access and Repricing Fees Our network access and claims repricing fees are generated from certain customers who have access to our network and split with Medex the cost savings generated from their PPO.During the years ended December 31, 2013 and 2012 network access fee revenues generated were $192,044, and $266,457, respectively. This decrease of $74,413 when compared to 2012 was primarily the result of one customer having lower savings realized from using our network. Lien Representation Fees MLS commenced offering lien representation services in February 2012 and recorded revenues totaling $7,895 and $76,498 for the year ended December 31, 2013 and 2012, respectively. MLS significantly scaled down its operations in January 2013 resulting from the potential negative impact of Senate Bill 863.Signed into law on August 31, 2012, Senate Bill 863 reactivated significant lien filing fees. Any lien filed after January 1, 2013, must be accompanied by an electronic filing fee to the Division of Workers’ Compensation of $150. Liens filed prior to January 1, 2013 must pay a $100 activation fee prior to any conference or trial. In addition, SB 863 created statutes of limitation for liens: 3 years for services performed prior to July 1, 2013, and 18 months for services subsequent to that date. Currently MLS is exploring other legal support services to offer to its new and existing clients. From 2002 to 2004, the DWC instituted a $100 lien filing fee.The immediate result of such fees reduced the number of liens filed in California by approximately 40%.This coupled with the restriction of the new statutes of limitation, has led to believe that this is an unprofitable market for us to pursue at the present time.MLS is currently exploring other legal support services it can offer to new and existing clients. 14 Table of Contents Expenses Total expenses for the years ended December 31, 2013 and 2012 were $4,517,301 and $3,593,647, respectively.The increase of $923,654 was primarily the result of increases in depreciation, bad debt provision, salaries and wages, professional fees, insurance, outsource service fee and data maintenance partially offset by lower consulting fees and miscellaneous general and administrative expense. Bad Debt During the year ended December 31, 2013 we recorded a bad debt provision totaling $17,500 to cover potential uncollectible receivables from several customers who were unable to reconcile their outstanding accounts receivables with us. During fiscal 2013 we wrote off our allowance for bad debt of $21,640 in uncollectible account receivables. At December 31, 2013 and 2012 our allowance for bad debt balances were $15,860 and $20,000, respectively. Consulting Fees During the year ended December 31, 2013 consulting fees decreased approximately 29% to $344,181 from $486,736 during 2012.This decrease in consulting fees of $142,555 was due mainly to the termination of our lien consultant in January 2013 and the consultant in charge of our MMC operations in July 2012. Salaries and Wages During 2013 salaries and wages increased $428,467 or 26% to $2,083,853 from $1,655,386 during 2012.The increase in salaries and wages was primarily due to the Company hiring new employees during the last half of 2012 and 2013 as follows: Medex added three MPN program administrators, one in July 2012 and two in September 2012, hired one provider relations administrator in September 2012 and added an account executive in July 2013.PHCO added an accounting manager in August 2012, an accounting clerk in September 2012, a receptionist in October 2012 and an accounting clerk in May 2013.MMM hired one nurse case manager in July 2012 and one in August 2012.MMC hired a bill review analyst and a UR program coordinator in September 2012 and a bill review specialist in October 2012. MMC also hired a director of workers’ compensation and managed care in August of 2013 and an account executive in November 2013. Also contributing to the increase in salaries and wages during 2013 when compared to 2012 were the salary increases given to our Company’s CEO and CFO, and the COO of Medex in September 2012, and the increase in annual bonuses paid to our employees and consultants in December 2013. Professional Fees For the year ended December 31, 2013 we incurred professional fees of $449,736 compared to $267,434 during 2012.This 68% increase in professional fees was primarily the result of increased professional fees paid for nurse case management services partially offset by lower medical consultant fees. Insurance During 2013 we incurred insurance expenses of $255,859, an increase over 2012 of $52,608. The increase was mostly the result of increased group health, vision and dental insurance costs resulting from the hiring ofnew employees in PHCO, Medex, MMC and MMM and increases in our workers compensation and network security liability insurance. Outsource Service Fees Outsource service fees consist of costs incurred mainly by MMC in outsourcing its MBR services and certain UR services. We incurred $759,243 and $385,368 in outsource service fees during the years ended December 31, 2013 and 2012, respectively.The increase of $373,875 was essentially the result of increased MBR and UR bills processed by our outsource service companies. 15 Table of Contents Data Maintenance During the year ended December 31, 2013 we experienced an 11% increase in HCO enrollment and a 12% increase in MPN enrollment, resulting in an overall enrollment increase of 12% when compared to December 31, 2012.Maintenance fees increased by 17% to $88,475 during the year ended December 31, 2013.This increase in data maintenance fees is primarily attributable to higher data maintenance costs associated with the overall increase in enrollees together with increased customer notification and printing costs. General and Administrative General and administrative expenses decreased 3% to $474,869 during the year ended December 31, 2013.The decrease in general and administrative expense of $15,794 was primarily attributable to decreases in IT and internet expenses, licenses and permits, office supplies, postage and delivery, vacation expense, and travel and entertainmentpartially offset by higher expense levels incurred for dues and subscriptions, employment agency fees, equipment repairs, telephone expense, office rent and miscellaneous general administrative expense. We expect current levels of general and administrative expenses to increase starting with the first quarter of 2014. Income from Operations As a result of the 36% increase in total revenue during fiscal 2013, which was only partially offset by the 26% increase in total expenses during fiscal 2013, our income from operations increased nearly 67% during the fiscal year ended December 31, 2013. Income Tax Provision Because we realized income from operations of $2,055,805 during the year ended December 31, 2013, compared to $1,233,118 during the year ended December 31, 2012 we realized a $299,271, or 57%, increase in our income tax provision. Net Income During the year ended December 31, 2013 we recorded total revenues of $6,573,106 which were higher by $1,746,341 when compared to 2012.This increase in total revenues was partially offset by a $922,654 increase in total expenses which resulted in income from operations of $2,055,805 compared to an income from operations of $1,233,118 during the 2012 fiscal year.During the 2013 fiscal year we realized total other expense of $1,909, compared to total other income of $319 during fiscal 2012, primarily as a result of recording rental income during fiscal 2012.We recorded provisions for income tax of $821,319 and $522,048 during the years ended December 31, 2013 and 2012, respectively.Correspondingly, we realized net income of $1,232,577, or $1.54 per share, for the year ended December 31, 2013 compared to a net income of $711,389 or $0.89 per share, for the year ended December 13, 2012. We expect revenues to moderately increase starting the first quarter of 2014 from the services we offer our existing and new customers, mainly in the areas of MBR and UR. Liquidity and Capital Resources As of December 31, 2013 we had cash on hand of $1,265,535 compared to $479,674 at December 31, 2012.The $785,861 increase in cash on hand is primarily due to increases in revenue from operations and depreciation, with decreases in receivable-other and increases in accrued expenses and deferred tax assets.These changes were partially offset by increases in accounts receivable, prepaid expenses, income tax receivable and decreases in accounts payable and deferred tax liabilities, Barring a significant downturn in the economy, we believe that cash on hand and anticipated revenues from operations will be sufficient to cover our operating costs over the next twelve months. We currently have planned capital expenditures for office work stations including computer software systems during the next twelve months to accommodate our growth.We do not anticipate this will require us to seek outside sources of funding.From time to time we investigate potential opportunities to expand our business either through the creation of new business lines or the acquisition of existing businesses.We have not identified any suitable opportunity at the current time.An expansion or acquisition of this sort may require greater capital resources than we possess.Should we need additional capital resources, we most likely would seek to obtain such through equity and/or debt financing.We do not currently possess a financial institution source of financing.Given current credit market conditions, there is no assurance that we could be successful in obtaining debt financing on favorable terms, or at all.Similarly, given current market and economic conditions there is no guarantee that we could negotiate appropriate equity financing. 16 Table of Contents Cash Flow During the year ended December 31, 2013 cash was primarily used to fund operations.We had net increases in cash of $785,861 and $111,215 during the years ended December 31, 2013 and 2012, respectively.See below for additional discussion and analysis of cash flow. December 31, 2013 December 31, 2012 Net cash provided by operating activities $ $ Net cash (used in) investing activities ) ) Net cash provided by (used in) financing activities ) Net increase in cash $ $ Net cash provided by operating activities was $808,205 and $210,602 in 2013 and 2012, respectively.The increase in cash flow from operating activities is primarily the result of increased revenues, which was only partially offset by increased operating expenses. Net cash used in investing activities was $3,050 and $126,344 in 2013 and 2012, respectively.Net cash used in investing activities was higher in 2012 as a result of purchasing furniture and equipment for our offices. Net cash used in financing activities was $19,294 in fiscal 2013.Net cash provided by financing activities was $26,957 in fiscal 2012.In 2013 we financed the acquisition of new computer equipment for $3,050, which was fully offset by payments toward obligations under our capital leases.By comparison, in 2012 we financed the acquisition of office server equipment for $38,380, which was only partially offset by payments under our capital lease obligations. Summary of Material Contractual Commitments as of December 31, 2013 Payments Due By Period Total Less than 1 year 1-3 years 3-5 years More than 5 years Operating Leases: Operating Leases – Equipment (1) $ - $ - Office Leases (2) - - Total Operating Leases $ - $ - Capitalized Leases: Capitalized Equipment Leases (3) - - Total Capitalized Equipment Leases - - Less amounts representing interest (2,195 ) (1,991 ) (204 ) - - Total Principal $ $ $ $
